     Case 2:20-cv-00464-RFB-DJA Document 76 Filed 10/30/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ** *
 7    HENRY BRANDON, PRO SE,                              Case No. 2:20-cv-00464-RFB-DJA
 8                       Plaintiff,
                                                                             ORDER
 9           v.
10    LVMPD, STEVE WYNN, WYNN RESORT,
11                     Defendants.
12
13          Before the Court is Defendant’s Stipulation and Order for Dismissal with Prejudice. ECF
14   No. 75. Parties stipulated, requested, and jointly moved the Court to dismiss this case as to all
15   defendants with prejudice, each party to bear its own fees and costs.
16          The Court having considered the foregoing stipulation of the Parties, and good cause
17   appearing,
18          IT IS THEREFORE ORDERED that the Stipulation and Order for Dismissal with
19   Prejudice (ECF No. 75) is granted and this action is dismissed with prejudice. All other pending
20   motions in this case are denied as moot. The Clerk of Court is instructed to close this case.
21
22          DATED: October 30, 2020.
23
                                                           ____________________________
24                                                         RICHARD F. BOULWARE, II
25                                                         United States District Court

26
27
28
